

117 HR 929 IH: To provide that the amount of time that an elderly offender must serve before being eligible for placement in home detention is to be reduced by the amount of good time credits earned by the prisoner, and for other purposes.
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 929IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Mr. Deutch introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide that the amount of time that an elderly offender must serve before being eligible for placement in home detention is to be reduced by the amount of good time credits earned by the prisoner, and for other purposes.1.Elderly for certain nonviolent offendersSection 231(g)(5)(A)(ii) of the Second Chance Act of 2007 (34 U.S.C. 60541(g)(5)(A)(ii)) is amended by striking to which the offender was sentenced and inserting reduced by any credit toward the service of the prisoner’s sentence awarded under section 3624(b) of title 18, United States Code. 